 

WATERGEEKS LABORATORIES INC.

- AND -

FRESHWATER TECHNOLOGIES INC.

 


 


EXCLUSIVE WORLDWIDE DISTRIBUTION AGREEMENT

 


October 9, 2008

EXCLUSIVE WORLDWIDE DISTRIBUTION AGREEMENT

THIS EXCLUSIVE WORLDWIDE DISTRIBUTION AGREEMENT (the “Agreement”) is made this
9th day of October, 2008.

B E T W E E N:

WATERGEEKS LABORATORIES INC., a company duly incorporated under the laws of
Canada and having its head office located at 300-2130

 



 


--------------------------------------------------------------------------------



 

Leckie Place, Kelowna, British Columbia.

 

(the "Company ")

- and –

FRESHWATER TECHNOLOGIES INC., a company duly incorporated under the laws of the
State of Nevada, and having its head office located at 30 Denver Crescent, Suite
200, Toronto, Ontario.

 

(the “Distributor")

RECITALS:

 

1.

Company is the owner or has an interest in Patents, Products, Names and Marks as
described herein and has the right to appoint an exclusive distributor of its
Products;

2.

Company wishes to appoint and Distributor wishes to accept the appointment of
the exclusive, worldwide right to distribute and sell the Products, and the
rights to otherwise Use the Products, Names and Marks to accomplish this
Purpose, subject to the terms of this Agreement and upon the satisfaction of
certain conditions by Company or the waiver of such conditions by Distributor.

NOW THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and the exchange of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION

1.1

Definitions.  

Wherever used in this Agreement, unless there is something in the subject matter
or context inconsistent therewith, and unless otherwise defined in this
Agreement, the following terms shall have the following meanings:

"Affiliate" means any business organization, present or future that controls, is
controlled by, or is under common control with a Party. "Control" for this
definition is defined as directly or indirectly holding or controlling at least
a majority of voting power or operating control (at least fifty percent (50%) of
the voting stock or other ownership interest of the corporation or entity),
whether through ownership of voting securities, by contract or otherwise;

“Applicable Laws” means the laws, regulations, rules, notices, and other
legislative, executive or judicial decisions or pronouncements binding on either
Party or in relation to the subject matter of this Agreement;

"Business Day" means a day, other than a Saturday or Sunday, on which the
principal commercial banks located in the City of Toronto, Canada are open for
business during normal banking hours;

“FOB Destination” stands for "Freight on Board" and means that for an order
submitted to Company by Distributor, Company will pay shipping costs and remain
responsible for the goods, including insurance

 



 


--------------------------------------------------------------------------------



 

and replacement of lost or damaged Products, until Distributor or other party
designated by Distributor takes possession of the Products;

“Closing” means the closing of the Agreement, in accordance with Article 6
herein;

“Closing Date” means, subject to Articles 7 and 8 herein, January 4th or such
earlier or later date as agreed to in writing by the Parties;

“Company” means Watergeeks Laboratories Inc.;

“Defaulting Party” has the meaning ascribed to it in Section 10.2 herein;

"Dispute" has the meaning ascribed to it in Section 9.1(a);

“Distributor” means Freshwater Technologies Inc.;

“Due Diligence Period” means a period commencing on the Effective Date and
ending on January 3, 2009, unless such period is reduced at the sole election of
Distributor following its written notification of the change in the Due
Diligence Period to Company;

“Effective Date” means the date of this Agreement first stated above;

“Infringement Claim” means any suit, claim, or proceeding brought against
Distributor alleging that Distributor’s use of the Patents constitutes an
infringement of any third party’s Intellectual Property Rights;

“Intellectual Property Rights” means any and all rights in any invention,
discovery, improvement, utility model, copyrightable work, industrial design or
mask work, algorithm, data structure, trade secrets or know-how, or any idea
having commercial value and includes (i) any trademark, trade dress, trade name,
domain name, or other marks that serve to identify and distinguish goods or
services as coming from, or falling under the control of, a single source; and
(ii) all rights of whatsoever nature in computer software and data, all
intangible rights or privileges of a nature similar to any of the foregoing in
every case in any part of the world and whether or not registered, and all
rights in any applications and granted registrations for any of the foregoing
rights.

“Marks” means all trademarks worldwide registered in the name of Company or
licensed to Company;

“Names” means all trade names worldwide used by Company;

“Parties” means collectively, Company and Distributor;

“Party” means individually, Company or Distributor;

"Patents" means all classes or types of patents and patent applications
(including all divisions, continuations, continuations-in-part, reissues,
renewals, and extensions thereof and any counterparts claiming priority
therefrom), inventions, methods, processes and discoveries that may be
patentable, and utility models, patents of importation/confirmations, and
certificates of invention and the like and statutory rights for the
aforementioned of all countries of the world that Company owns or holds an
interest in as of the Effective Date or thereafter;

"Person" means any natural person, sole proprietorship, partnership,
corporation, trust, joint venture, any governmental authority or any
incorporated or unincorporated entity or association of any nature;

 



 


--------------------------------------------------------------------------------



 

 

"Products" means all products manufactured, offered or controlled by the Company
or those products for which the Company has the right to manufacture, offer or
control, on or after the Effective Date including but not limited to the
Products specified in Schedule “A” hereto;

“Purpose” means the exclusive right to offer to sell, sell, export or otherwise
disposing of Products in the Licensed Territory for the Term;

“Tax” means all taxes imposed by the relevant tax authorities in accordance with
Applicable Laws;

“Territory” means every region and territory worldwide;

"Term" has the meaning ascribed to it in Section 10.1 herein;

“Terminating Party” has the meaning ascribed to it in Section 10.2 herein; and

"Use" means any form of practice or utilization of Products, Names and Marks,
other than the distribution or sale of the Products.

“Year” means any twelve-month period ending on each anniversary of the Closing
Date for the duration of the Term

1.2

Rules of Interpretation.  

In this Agreement:

(a)           When calculating the period of time within which or following
which any act is to be done or step taken, the date which is the reference day
in calculating such period will be excluded. If the last day of such period is
not a Business Day, the period will end on the next Business Day;

(b)           A reference to any Applicable Laws or to any legislation or to any
provision of Applicable Laws or of any legislation includes a reference to such
Applicable Laws or legislation as amended or modified from time to time;

(c)           The division of this Agreement into separate articles, sections,
subsections and schedules, the provision of a table of contents, the Agreement’s
title and the insertion of headings are for convenience of reference only and
will not affect the construction or interpretation of this Agreement;

(d)           Any reference to any government authority or department includes
such authority or department at federal, state, provincial, municipal and other
levels;

(e)           Any references in this Agreement to government ministries,
bureaux, departments, commissions, agencies, etc. shall include all successor
entities thereto;

(f)           In this Agreement, the masculine form includes the feminine form
and the singular form includes the plural form, and vice versa;

(g)           Any reference to any Party to this Agreement or to any other party
to any contract, agreement or document includes a reference to that party’s
successors and permitted assigns;

(h)           Unless specified otherwise, all statements of or references to
dollar amounts in this Agreement refer to Canadian dollars;

 



 


--------------------------------------------------------------------------------



 

 

(i)            Words or abbreviations which have well known or trade meanings
are used herein in accordance with their recognized meanings; and,

(j)            The words “includes” or “including” mean “includes without
limitation” and “including without limitation” respectively.

1.3

Schedules

The following Schedules annexed to this Agreement are integral to, and form part
of, this Agreement:

 

Schedule A

Description of the Products

 

Schedule B

[Blank]

 

 

Schedule C

[Blank]

 

 

Schedule D

Quotas

 

 

Schedule E

Prices

 

ARTICLE 2 DISTRIBUTOR

2.1

Distributor.  

Subject to the terms and conditions of this Agreement, Company hereby grants to
Distributor the exclusive right to offer to sell, sell, export or otherwise
disposing of Products in the Licensed Territory for the Term (the “Purpose”) and
the non-exclusive right to Use the Patents, Products, Names and Marks in the
Licensed Territory for the Term in relation to carrying out the Purpose.

2.2

Sublicense  

Distributor may not sublicense to any Person for the Term, including Company, to
carry out the Purpose except in accordance with the terms of this Agreement.

2.3

Quotas.

Subject to the terms and conditions of this Agreement, Distributor agrees:

(a)           to purchase Products in such minimum quantities as set out in
Schedule “D” hereto per twelve-month period ending on each anniversary of the
Closing Date for the duration of the Term (“Year”).

(b)           that during any Year, it may vary the quantity of units per type
of Product that it purchases from Company if the total dollar amount spent by
Distributor for the purchase of Products from Company in that Year equals the
dollar amount that Distributor would have spent had it purchased the quantity of
units per type of Product set out in Schedule “D” hereto.

2.4

Delivery.

Subject to the terms and conditions of this Agreement, Company agrees that in
satisfaction of each order for Products from Distributor:

(a)

Company shall deliver all Products to Distributor promptly and FOB Destination;

(b)           Company shall deliver to Distributor only Products that meet or
exceed the Health and Safety, bottling and labelling laws, regulations and
standards of all jurisdictions of North America.

 



 


--------------------------------------------------------------------------------



 

 

(c)           Company shall deliver to Distributor only Products that are of
first class commercial quality and manufactured strictly in accordance with the
Products’ specifications.

ARTICLE 3 PAYMENTS

3.1

Payment and Delivery of Shares.

(a)           Subject to the terms and conditions of this Agreement, the Parties
agree that Distributor shall pay Company Thirty Million (30,000,000) restricted
common shares (the “Shares”) upon Closing of this Agreement.

(b)           The Distributor shall issue the shares from Treasury within seven
days of the Effective Date. The shares will be held in escrow as a condition of
the issuance of the Shares and released according to the terms and conditions of
an escrow agreement governing the escrow and delivery or cancellation of the
Shares to be agreed to and executed by the Parties.

(c)           Upon the delivery of notice of satisfaction of the Due Diligence
review from Distributor to Company, Distributor shall pay the Shares to Company.

3.2

Tax.

Company acknowledges and agrees that it is responsible for all Taxes imposed on
it in respect of the signing or performance of this Agreement and the receipt of
the Shares.

3.3

Advice.

Company acknowledges and agrees that it has obtained legal advice from its own
advisors with respect to the potential tax impact on it of in respect of the
signing or performance of this Agreement and the receipt of the Shares.

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

4.1

Company Representations and Warranties.  

Company represents, warrants and covenants as follows and acknowledges and
agrees that the representations and warranties herein shall survive for the a
period of one year from the Effective Date hereof:

(a)           Company is the lawful owner of all right and title to and interest
in the Patents, free and clear (except security granted to the lenders of
Company in its ordinary course of business) of all rights, interests in,
mortgages, liens, charges, security interests, adverse claims, options, pledges,
encumbrances and demands whatsoever in favour of any Person whomsoever
including, without limiting the generality of the foregoing, any current or
former employee or contractor of Company, or any lender to Company;

(b)           Company has all rights necessary to appoint the Distributor in
accordance with the terms and conditions of this Agreement;

(c)           the Patents are in full force and effect and have not been used or
enforced or failed to be used or enforced in a manner that would reasonably
result in abandonment, cancellation or unenforceability; and,

(d)           Company has obtained or completed all necessary approvals and
registrations to export the Patents hereunder.

 



 


--------------------------------------------------------------------------------



 

 

4.2

Distributor Acknowledgements  

Distributor acknowledges and agrees as follows:

(a)           that it may describe itself as a Distributor of the Company’s
products for the duration of the Term of this Agreement but that it shall not
describe or characterize itself or enter into any transaction as an agent for
the Company;

(b)          it shall use its commercially reasonable best efforts to sell the
Products for the duration of the Term of this Agreement;

(c)           it shall refrain from committing any act or pursuing any course of
conduct that would tend to bring the Licensed Patents, Products, Names or Marks
into disrepute;

(d)           nothing in this Agreement may in any way give or be deemed to give
Distributor any interest in the Names and Marks except for the right to Use the
Names and Marks solely in connection with the Products and in accordance with
the terms and condition of this Agreement;

(e)           neither during the term of this Agreement nor at any time after
termination hereof, shall Distributor attempt any registration of the Names and
Marks anywhere in the world or attempt to dilute the value of any goodwill
attaching to the Names and Marks. Any goodwill associated with the Names and
Marks shall enure exclusively to the benefit of Company; and,

(f)           that upon termination of this Agreement for whatever reason,
Distributor will return to Company all drawings, specifications, user manuals,
diskettes and other written information related to the Products furnished to
Distributor hereunder, together with all copies thereof in the Distributor’s
custody and control.

4.3

Company Acknowledgements  

Company acknowledges and agrees as follows:

(a)           that it shall use its commercially reasonable best efforts to
market and promote the Products for the duration of the Term of this Agreement;
and,

(b)           that Distributor is a public company that has obligations to file
most of its agreements, including this Agreement, and details of its business
operations in public filings with the SEC.

4.4

Mutual Representations and Warranties

Each Party represents and warrants to the other Party that on the Effective
Date:

(a)           it is an independent legal person duly organized, validly existing
in good standing under the laws of the place of its establishment or
incorporation;

(b)

it has full authority to enter into this Agreement and to perform its
obligations hereunder;

(c)           it has authorized its representative to sign this Agreement and
from and after the Effective Date the provisions of this Agreement shall be
legally binding upon it;

(d)          its execution of this Agreement and its performance of its
obligations hereunder: (i) will not violate any provision of its business
license, articles of incorporation, articles of association or similar

 



 


--------------------------------------------------------------------------------



 

organizational documents; (ii) will not violate any Applicable Laws or any
governmental authorization or approval; and (iii) will not violate or result in
a default under any contract to which it is a party or to which it is subject;

(e)           no lawsuit, arbitration or other legal or governmental proceeding
is pending or, to its knowledge, threatened against it that would affect its
ability to perform its obligations under this Agreement; and

(f)           it has disclosed to the other Party all documents issued by any
governmental department that may have a material adverse effect on its ability
to fully perform its obligations under this Agreement, and the documents
previously provided by it to the other Party do not contain any misstatements or
omissions of material facts.

4.5

Consequences of Inaccuracy in Representations and Warranties

If any of the representations and warranties of a Party above are not accurate
in all material respects when made, then such Party shall be in material breach
of this Agreement.

ARTICLE 5 DUE DILIGENCE

5.1

Due Diligence Period.

Following entry into this Agreement, Distributor may request due diligence
materials. Company shall provide the requested due diligence materials within 5
days of receipt of the request for such due diligence materials. Company will
fully cooperate with Distributor in complying with the reasonable requirements
of Distributor. Distributor shall have the Due Diligence Period to determine
whether its review has uncovered materially adverse information which makes it
commercially unfeasible to conduct the Closing as originally contemplated by the
Parties, at which time the Distributor shall advise Company in writing whether,
acting reasonably at its sole discretion, Distributor intends to terminate the
Agreement on the basis of such information and if so, this Agreement shall
terminate and be of no further force or effect.

Except as otherwise required to be disclosed by law, Distributor agrees to keep
confidential all information and documents provided or otherwise acquired in its
due diligence review.

5.2

Due Diligence Materials.

The due diligence review may include:

 

(a)

materials, documents and information in the possession and control of Company;

 

(b)

copies of the certificate of incorporation, certificate of good standing;
bylaws, articles, register of directors and officer, register of shareholders
and directors minutes/resolutions;

 

(c)

documentation proving the ownership, interest and limitations in and to all
intellectual property, including but not limited to the Patents relating to the
Products;

 

(d)

copies of any product distribution and license agreements between Company and
its suppliers of Products;

 



 


--------------------------------------------------------------------------------



 

 

 

(e)

copies of any agreements between Company and third parties regarding or limiting
the rights and interests of the Company in the Patents, Products, Names or
Marks;

 

(f)

the financial statements for the most recently ended fiscal year and the
financial statements for the most recently ended fiscal quarter; and,

 

(g)

any other documentation deemed necessary for Distributor to complete its due
diligence by the end of the Due Diligence Period.

 

5.3

Non Disclosure Agreement.

Company may provide a Non-Disclosure Agreement, subject to approval by the
Distributor, and the Parties may agree to and execute the Non-Disclosure
Agreement at any time during the Due Diligence Period.

ARTICLE 6 CLOSING

6.1

The Closing shall take place on the Closing Date at the offices of the lawyers
for Distributor or at such other location as agreed to by the Parties.

6.2

At Closing:

Distributor will deliver a share certificate evidencing 30,000,000 restricted
common Shares in the name of Company, which is the full payment of shares due
pursuant to this Agreement.

 

ARTICLE 7 CONDITIONS OF CLOSING OF DISTRIBUTOR

7.1

The representations and warranties of Company will be true and correct in all
material respects at and as of the Closing.

7.2

All covenants, agreements and obligations hereunder on the part of Company to be
performed or complied with at or prior to the Closing contained herein will have
been performed and complied with in all material respects.

7.3

Distributor shall be reasonably satisfied with its Due Diligence Review as
described in Article 5 herein.

ARTICLE 8 CONDITIONS OF CLOSING OF COMPANY

8.1

The representations and warranties of Distributor will be true and correct in
all material respects at and as of the Closing.

8.2

All covenants, agreements and obligations hereunder on the part of Distributor
to be performed or complied with at or prior to the Closing contained herein
will have been performed and complied with in all material respects.

 



 


--------------------------------------------------------------------------------



 

 

ARTICLE 9 INTELLECTUAL PROPERTY INDEMNITIES

9.1

Company Indemnification

Company agrees to indemnify, defend and hold harmless Distributor with respect
to any Infringement Claim or resulting from any breach by Company of any
representation and warranty concerning the Patents, Products, Names and Marks
and to pay all litigation costs, reasonable lawyer’s fees, settlement payments
and any damages awarded as a result thereof.

9.2

Conditions of Indemnification

(a)

Company’s indemnity obligations under this Article 9 are subject to the
following conditions:

 

(i)

Distributor shall promptly advise Company in writing of any Infringement Claim;

 

(ii)          Distributor shall provide full cooperation (including all
necessary information and assistance) to Company in connection with the
Infringement Claim; and

(iii)         Distributor shall permit Company to have sole control of the
defence or settlement of any Infringement Claim.

(b)           In addition to the foregoing, Distributor acknowledges and agrees
that Company shall not be required to indemnify Distributor for any additional
costs or damages incurred by Distributor as a result of its failure to properly
notify the Company following the occurrence of an Infringement Claim; or its
failure to cease using any enjoined Licensed Patents.

9.3

Limitations of Indemnification

Company’s indemnity obligations under this Article 9 shall not apply to any
Infringement Claim where the Licensed Patents are

(a)           used by Distributor in a manner or for a purpose not contemplated
by Company and/or by this Agreement.

(b)

modified by Distributor where such modification is not authorised by Company;
and/or

(c)           used by Distributor in combination with other products or
technology not provided by Company where the infringement arises from such
combination.

ARTICLE 10 TERM AND TERMINATION

10.1

Term.  

The term of this Agreement ("Term") shall commence as of the Effective Date and
shall terminate upon:

(a)

the 10th anniversary of the Closing Date; or,

(b)           the expiration or termination of this Agreement in accordance with
the terms of section 10.2 herein;

whichever is earlier.

 



 


--------------------------------------------------------------------------------



 

 

10.2

General Termination Rights.  

This Agreement may be terminated (“Termination”) in one of the following ways:

(a)

for convenience, upon the mutual agreement of the Parties in writing; or,

(b)           either Party (the "Terminating Party") may, in addition to any
other rights and remedies it may have against the other Party (the "Defaulting
Party"), terminate this Agreement immediately in the event that:

(i)            the Defaulting Party fails, in any material respect, to perform
or observe any of its obligations under this Agreement, and such failure
continues unremedied for a period of thirty (30) days following written notice
thereof (giving particulars of the failure in reasonable detail) from the
Terminating Party to the Defaulting Party; or,

(ii)          the Defaulting Party (i) becomes insolvent or is declared
bankrupt, (ii) files, or is the subject of any proceedings or filings relating
to, its liquidation, solvency, bankruptcy or for the appointment of a receiver
or similar officer for it, (iii) makes a general assignment for the benefit of
all or substantially all of its creditors, (iv) enters into an agreement for the
compromise, extension or readjustment of all or substantially all of its
obligations (v) ceases to carry out business or (vi) commits an unlawful act or
is found guilty of an indictable offence.

10.3

Effect of Termination

Upon the end of the Term or the Termination of this Agreement, Distributor shall
immediately discontinue further marketing, sale and distribution of the
Products. All contractual arrangements in connection with the sale and
distribution of the Products made pursuant to the Distribution and Use of the
Products by Distributor to end-users, prior to the date of termination, shall
survive Termination.

 

10.4

Survival.

Article 3, Article 4, Article 9, Section 10.3 hereto and this Section 10.4 shall
continue in full force and effect in accordance with their respective terms
subsequent to and notwithstanding termination, expiration or transfer of this
Agreement until they are satisfied or by their nature expire.

ARTICLE 11 SETTLEMENT OF DISPUTES

11.1

General Principles

(a)           Other than a dispute with respect to the commencement of an action
for injunctive relief or declaration to restrain or prevent the improper use or
misappropriation of the Patents, Products, Names or Marks, the Parties will
endeavour to resolve any dispute arising between the Parties (“Dispute”) by
employing the procedures provided for in this Article 11.

(b)           All Disputes that may arise with respect to any matter governed by
this Agreement will to the fullest extent possible be resolved collectively by
the designated representatives of Company and Distributor.

 



 


--------------------------------------------------------------------------------



 

 

11.2

Escalation Procedures to Resolve a Dispute

(a)           If the designated representatives of Company and Distributor are
unable to resolve a Dispute within ten (10) Business Days of Party furnishing a
notice describing the Dispute to the other Party, then either Party may request
that the matter be referred to arbitration as described below.

11.3

Arbitration

(a)           In the event such Dispute is not resolved through the internal
Dispute resolution described above within sixty (60) days after the date such
consultations were first requested in writing by a Party, then the Parties
should exclusively submit the Dispute for arbitration before an arbitration
tribunal as described in section 8.3(b) herein.

(b)           The arbitration tribunal shall consist of three (3) arbitrators:
one arbitrator shall be appointed by each Party and a third arbitrator shall be
appointed by agreement between the Parties.

(c)

The arbitration proceedings shall be conducted in the English language.

(d)           All costs of arbitration (including but not limited to arbitration
fees, costs of arbitrators and legal fees and disbursements) shall be borne as
determined by the arbitration tribunal.

11.4

Procedural Compliance

The Parties undertake:

(a)           to comply strictly with the time limits specified in the
Arbitration Rules for the taking of any step or the performance of any act in or
in connection with any arbitration; and,

(b)           to comply with and to carry out, in full and without delay, any
procedural orders (including, without limitation to, any interim measures of
protection ordered) or any award (interim or final) made by the arbitral
tribunal.

11.5

Enforcement of Award

Each of the Parties irrevocably:

(a)

agrees that any arbitral award shall be final and binding;

(b)           undertakes that it will execute and perform the arbitral award
fully and without delay. In the event of judicial acceptance and an order of
enforcement, each Party expressly waives all rights to object thereto, including
any defence of sovereign immunity and any other defence based on the fact or
allegation that it is an agency or instrumentality of a sovereign state; and

(c)           waives any rights which it may have to contest the validity of the
arbitration agreement set forth in this Article or the jurisdiction of the
relevant arbitration institution to hear and to determine any arbitration begun
pursuant to this Article 11.

(d)           When any Dispute occurs and is the subject of friendly
consultations or arbitration, the Parties shall continue to exercise their
remaining respective rights and fulfil their remaining respective obligations
under this Agreement, including in respect of those matters under dispute.

 



 


--------------------------------------------------------------------------------



 

 

11.6

Governing Law

This Agreement shall be governed by and interpreted in accordance with the laws
of the province of Ontario, Canada and the federal laws of Canada applicable
therein, excluding any conflicts of laws rules. The United Nations Convention
for the International Sale of Goods shall not apply to this Agreement.

 

ARTICLE 12 GENERAL

12.1

Successors and Assigns.  

This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective legal successors and permitted assigns.

12.2

Assignment.  

The rights and licenses granted by Company in this Agreement are personal to
Distributor and may not be assigned or otherwise transferred without the written
consent of Company, which consent may not be unreasonably withheld.
Notwithstanding the foregoing, Distributor may assign any of its rights and
obligations hereunder to an Affiliate at any time following written notice to
the Company and to a purchaser of all or substantially all of the Distributor’s
business or assets to which this Agreement pertains following written notice to
Company.

12.3

Relationship of the Parties

 

If for any reason whatsoever, any term or condition of this Agreement or the
application thereof to any party or circumstance shall, to any extent, be
invalid or unenforceable, all other terms and conditions of this Agreement shall
not be affected thereby and each term and condition of this Agreement shall be
separately valid and enforceable to the fullest extent permitted by law.

12.4

Further Assurances.  

The Parties shall with reasonable diligence do all such things and provide all
such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by the other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions.

12.5

Fax and Counterparts.  

This Agreement may be executed in several counterparts and delivered by
facsimile, each of which will be deemed to be an original and all of which will
together constitute one and the same instrument.

12.6

Construction.  

The Parties hereto acknowledge that their respective legal counsel have reviewed
and participated in settling the terms of this Agreement and that any rule of
construction to the effect that any ambiguity is

 



 


--------------------------------------------------------------------------------



 

to be resolved against the drafting Party, including the rule or doctrine of
contra proferentum, shall not be applicable in the interpretation of this
Agreement.

12.7

Entire Agreement.  

This Agreement (including the schedules hereto) constitutes the entire Agreement
of all the Parties with respect to the subject-matter hereof and supersedes all
prior agreements understandings, negotiations and discussions, whether oral or
written. There are no representations, undertakings or agreements of any kind
between all the Parties respecting the subject matter hereof except those
contained in this Agreement.

12.8

Severability.  

If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability shall attach only to
such provision or part of such provision and the remaining part of such
provision and all other provisions of this Agreement shall continue in full
force and effect.

12.9

Time of the Essence.

 

Time is of the essence to this Agreement.

12.10

Notice.  

Any notice or other writing required or permitted to be given under this
Agreement or for the purposes of this Agreement (referred to in this section as
a "notice") to any Party shall be sufficiently given if delivered personally, or
if sent by prepaid registered mail or if transmitted by fax or other form of
recorded communication tested prior to transmission to such Party at the address
first stated for the relevant party above or at such other address as the Party
to whom such writing is to be given shall have last notified in writing to the
Party giving the same in the manner provided in this section. Any notice
delivered to the Party to whom it is addressed as provided in this section shall
be deemed to have been given and received on the day it is so delivered at such
address, provided that if such day is not a Business Day then the notice shall
be deemed to have been given and received on the Business Day next following
such day. Any notice mailed to the address and in the manner provided for in
this section shall be deemed to have been given and received on the fifth
Business Day next following the date of its mailing. Any notice transmitted by
fax or other form of recorded communication shall be deemed given and received
on the first Business Day after its transmission.

12.11

Headings.  

The captions and headings used herein are for convenience of reference only and
are not to be construed in any way as material terms or be used to interpret the
provisions of this Agreement.

12.12

Waiver and Modification.  

Failure by either Party to enforce any provision of this Agreement shall not be
deemed a waiver of future enforcement of that or any other provision. Any
waiver, amendment or other modification of any provision shall be effective only
if in writing and signed by the Parties.

 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
Effective Date set forth above.

 

 

WATERGEEKS LABORATORIES INC.

 

FRESHWATER TECHNOLOGIES INC.

By:

/s/ Brent Meikle

 

By:

/s/ Max Weissengruber

Name:

BRENT MEIKLE

 

Name:

MAX WEISSENGRUBER

Title:

PRESIDENT

 

Title:

PRESIDENT & CEO

 

 



 


--------------------------------------------------------------------------------



 

 



SCHEDULE A

 

DESCRIPTION OF PRODUCTS

 

 

 

Filtered Sport Bottle

 

 

Basic Stainless Steel Water Bottle

 

 

Premium Stainless Steel Water Bottle

 

 

Premium Insulated Steel Water Bottle

 

 

Biological Water Bottle

 

 

Biological “Pure Blue” Water Filter

 

 



 


--------------------------------------------------------------------------------



 

 

Schedule “B”

[Blank]

Schedule “C”

[Blank]

 



 


--------------------------------------------------------------------------------



 

 

Schedule “D”

QUOTAS

 

 

 

Filtered Sport Bottle

10,000 units per year

 

 

 

Basic Stainless Steel Water Bottle

100,000 units per year

 

 

 

Premium Stainless Steel Water Bottle

100,000 units per year

 

 

 

Premium Insulated Steel Water Bottle

10,000 units per year

 

 

 

Biological Water Bottle

10,000 units per year

 

 

 

Biological “Pure Blue” Water Filter

5,000 units per year

 

 



 


--------------------------------------------------------------------------------



 

 

Schedule “E”

PRICING

 

 

 

Filtered Sport Bottle

CDN $7.50 per unit

 

 

Basic Stainless Steel Water Bottle

CDN $2.50 per unit

 

 

Premium Stainless Steel Water Bottle

CDN $3.21 per unit

 

 

Premium Insulated Steel Water Bottle

CDN $4.19 per unit

 

 

Biological Water Bottle

CDN $15.75 per unit

 

 

Biological “Pure Blue” Water Filter

CDN $25.00 per unit

 

 



 

 

 